.




                EIICATTORNEY           GENERAL
                         OFTEXAS




    Honorable George R. Sheppard
    Comptroller of-Fubllc Accounts
    Austin, Texas
    Dear Sir:                  Opinion NO. o-6914
                               Re: Whethen under Article 7070, re-
                                    ceipts from rural accounts outside
                                    of incorporated towns are to be
                                    taxed under the 14 per cent tax
                                    bracket.
            Your letter of October 31, 1945, reads as follows:
            "Section 1 of Article 7070, R.C.S. 1925 provides:
                  "'Each individual, company, corporation, or
                association owning, operating, managing,
                or controllfng any telephone line or lines,
                or'ang telephones wlthin this State and
                charging for the use of same, shall make
                qu.arterly,on the first day of January,
                April, July and October of each year, a
                report to the Comptroller, under oath of
                the indivldual, or of the president,
                treasurer, or superintendent of such com-
                paw, corporation or association, showing
                the gross amount recefved from all buslness
                within this State during the preceding
                quarter in the payment of charges for the
                use of its line or lfnes, telephone and
                telephones, and from the lease or use of
                any wires or equipment within this State
                during said quarter, Said fndiviauais,
                companies, corporations, and associations,
                at the time of making said report, shall
                pay to the State Treasurer, and there is
                hereby levied upon said individuals, com-
                panies, corporations, and associations,
                an occupation tax for the quarter beginning
                on said date, equal to one and one-half
                (l*] per cent of the gross receipts,,as
                shown by said report, received from doing
                business outside of incorporated cities
                and towns and within incorporated citfes
Honorable George H. Sheppard, page 2          o-6914


             and towns of less than two thousand,
             five hundred (2,500) Inhabitants, accord-
             ing to the last preceding Federal Cen-
             sus; an occupation tax for the quarter
             beginning on said date, equal to one and
             three-fourths (1 3/h) per cent of said~
             gross receipts as shown by said report,
             received from aoing business within ln-
             corporated cities and towns of more than
             two thousand, five hundred (2,500) inhab-
             itants, and not more than ten thousand
             (lO,OOO) inhabitants, according to the
             last preceding Federal Census; an occupa-
             tion tax for the quarter beginning on
             said date, equal to two and two hundred
             seventy-five thousandths (2.275) per cent
             of said gross receipts, as shown by said
             report, received from doing business
             within Incorporated cities and towns of
             more than ten thousand (10,000) inhabi-
             tants, according to the last preceding
             Federal Census.'
        “f   l   * *


       "Please tell me if all rural accounts outside of
   incorporated towns (regardless of the population of
   the incorporated town) would come under the one and
   one-half (14) tax bracket? There are cases of army
   camps that are located six, eight or ten miles out-
   side of incorporated towns of ten thousand (10,000)
   population OP more that are serviced by the exchange
   within the Incorporated town,"
        We call your particular attention to the language of the
statute that the occupation tax shall be "equal to one and one-
half (13) per cent of the gross receipts, D e 0 received from do-
ing business outside of incorporated cities and towns and within
incorporated cities and towns of less than two thousand, five hun-
dred (2,500) inhabitants."
        The receipts from all business done outside the limits of
incorporated cities and towns, regardless of the size of such in-
corporated cities, come wlthin the basic bracket of one and one-
half per cent.
Honorable George H. Sheppard, page 3           o-6914


                                  Yours very truly
                             ATTORNEY GENERAL OF TEXAS


                                  By s/Arthur L. Moller
                                       Arthur.~L.Moller
                                       Assistant
ALM/JCP/wc

APPROVED NOV 8, 1945
s/Carlos C. Ashley
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee by s/BWB Chairman